DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendments filed 2/28/2022. Claims 1, 11 and 15 have been amended. Claims 9-10 and 18 have been canceled. No claims have been added. Claims 1-8 and 11-17 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.

Applicant states, "The wording “information from” has been added to the independent claims to clarify that information from at least one of the received OAM blocks is used to form at least one further Ethernet packet. Support for this amendment can be found at page 9 line 36.
It is respectfully asserted that Applicant’s claimed embodiments are patentably distinguishable over any combined consideration of Gareau with Okada at least because neither of these documents, and therefore no combination of them, discloses Applicant’s claimed..."

The Examiner disagrees, there are several instances where the Garearu reference suggests that OAM information may be used to form additional Ethernet packets by teaching that FlexE (Flex Ethernet) packets may be updated to comprise OAM information. Garearu, Figure 19 and ¶33-¶34, ¶68, ¶133 teaches wherein FlexE OAM systems add OAM fields to the FlexE frame. Thus, it is taught that the 

The Applicant argues that the Office has erred in not recognizing that Gareau neither discloses nor suggests that entire feature as stated above (i.e. "forming at least one further... physical layer connection"), not just the presence of "a destination" in the recited "at least one further Ethernet packet". 
The Examiner notes that the presence of the physical layer connection is one that Gareau indicates as the FlexE coordinates the flow of data, generating many (a first and further) FlexE frames (comprising OAM fields having OAM information of the OAM blocks encoded thereon) for transmission to the connected devices using a number of Physical layer connections [Gareau ¶34-¶38 also see ¶58-¶62]. Additionally, the physical layer connections are depicted in the Figures 1-5 and 16-17 of Gareau which shows a detailed view of the network (switch devices interconnected by physical communication links) and connections/bonding of physical connections and interfaces are the physical communication links and ports between the devices communicating bits of information.
 
The Applicant argues, "The claim feature in question defines, “forming at least one further Ethernet packet containing information from at least one of the OAM blocks ....” It is readily seen that two different types of structures are referred to: “packets” and “blocks”. Each of these is a well- known term of art, so the person of ordinary skill in the art would readily recognize that “blocks” are formed at the PHY (i.e., physical) layer (i.e., Layer 1, also called “L1”), whereas “packets” are formed from “blocks” at the next higher layer (i.e., Layer 2, also called “L2”). This usage of the terminology is also supported throughout Applicant’s specification. For example, the specification at page 8, lines 14-17, teaches, ... It will be appreciated from the above that there is a technical distinction between, on the one hand, 

While the Examiner appreciates the Applicant's arguments on the distinctions between Layer 1 and Layer 2 (blocks vs packets) the wording of the claims never explicitly state Layer 1 or Layer 2 with respect to blocks and packets and therefore are still a bit too general. The current claims do not restrict the Examiner from the applying the combination of references as cited. (Note, It could be argued that bits are layer 1 and blocks are layer 2 or that blocks and frames are layer 2 (as in the case of the Ethernet frames with respect to the Data Link Layer and forwarding via L2 network switches) and that packets are layer 3 (as is the case with IP Packets), or that grouped bits of information belong to layer 1, layer 2 and layer 3. Simply put groups, blocks, frames, and packets are all eligible to be broadly interpreted as a type of container or structure to which information belongs to at least on a temporary basis.  There are a multitude of combinations that could be argued based on various interpretations and common use of language as these terms are often used interchangeably (proof can be provided if required). The Applicant could clarify the claims to overcome the confusion and ambiguity that may arise when solely relying on these terms alone and without additional context of OSI layer number identification). The Examiner is looking for clarity in the claims.
The Examiner directs the Applicant to the Applicant's drawings filed 6/17/2020. See Figure 6, it appears the Applicant is arguing features that are represented by Figure 6. The claims would be clearer and more distinct if the Applicant modeled the claims after Figure 6, distinctly claiming that the switch is a Layer 2 switch connected to a destination client and that this layer 2 switch is further connected to a destination FlexE group 2 path and thus also allows for routing to the Flex group 2. Additionally, as argued by the Applicant, the claims should recite that the blocks are Layer 1 blocks to avoid any . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garearu et al. US 2017/0005901 (hereinafter Garearu), in view of OKADA US 2018/0076932 (Okada).

Regarding claim 1, Garearu teaches a method of processing Flex Ethernet (FlexE) data, the method comprising: 
	receiving a plurality of data blocks over at least one physical layer connection, each data block corresponding to one of at least one FlexE client flow [Garearu, Figure 4 and also See Figures 1 and 2A, ¶39-¶41 (a stream of encoded blocks, interpreted by the Examiner as data blocks, are received from at least one FlexE client via the physical connection as illustrated in Figures 1-2B and Figure 4 (physical connections are depicted between the Flex Shims of the left side of Figure 4 and therefore if the data blocks are flowing from the left to right direction of Figure 4, either transport network side Flex Shim may receive the plurality of data blocks that have been carried over the leftmost physical connections between shims)], 
	wherein data blocks corresponding to a first client flow of the at least one FlexE client flow have a destination over at least one further physical layer connection and contain Ethernet packets and Operation, Administration & Management (OAM) blocks [Garearu, (the data blocks sent over the bonded Ethernet PHYS/network have a destination (flowing in the direction from the FlexE mux to the FlexE demux) to reach the clients at the opposite end of the connection as shown in Figures 1 and 4 and further described in ¶68.  Furthermore, it is noted that ¶61-¶62 teaches wherein FlexE overhead, which comprise OAM fields as disclosed in ¶7, is encoded with the FlexE group blocks as described in Garearu ¶68)]; 
forming at least one further Ethernet packet containing information from at least one of the OAM blocks (Figure 2A depicts that the FlexE datablocks from the clients and OAM are combined into group FlexE data blocks and FlexE overhead blocks to be conveyed from the FlexE mux to the FlexE demux [See Garearu, Fig. 2A and Figures 8-10 (the FlexE packets comprise OAM fields having OAM information of the OAM blocks in the FlexE overhead see Figure 20) and (FlexE datablocks and FlexE Overhead comprising the OAM as payload), also see ¶38 (FlexE clients send Ethernet packets to the 
and
 providing the at least one further Ethernet packet to a switching node for forwarding to the destination [Garearu, ¶47 and ¶78 (the FlexE clients 14 flow FlexE encoded blocks may be delivered from a first FlexE shim/switch at the left of transport network ingress to another FlexE shim/switch at the transport network egress as a destination to a client via the shim/switch port)], but it does not teach, the limitation which recites that the at least one further Ethernet packet specifying the destination.
However, Okada teaches wherein the at least one further Ethernet packet specifying the destination [Okada, ¶67, ¶73-¶74 (wherein the FlexE overhead is part of the flexible Ethernet packet, wherein the FlexE overhead comprising information indicating the destination information for the target client/port)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garearu, indicating Flexible Ethernet system and method of sending data between devices with the teachings of Okada, indicating that the Ethernet overhead is part of the flexible Ethernet packet and comprising information indicating the destination. The resulting benefit of the combination would have been the ability to multiplex Ethernet packets various network devices and segments while ensuring that the packet is delivered to the appropriate endpoint. 

	Regarding claim 8, Garearu teaches a non-transitory computer readable storage medium comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out a method [Garearu, ¶142 (non-transitory computer readable medium stored 
	receiving a plurality of data blocks over at least one physical layer connection, each data block corresponding to one of at least one FlexE client flow [Garearu, Figure 4 and also See Figures 1 and 2A, ¶39-¶41 (a stream of encoded blocks, interpreted by the Examiner as data blocks, are received from at least one FlexE client via the physical connection as illustrated in Figures 1-2B and Figure 4 (physical connections are depicted between the Flex Shims of the left side of Figure 4 and therefore if the data blocks are flowing from the left to right direction of Figure 4, either transport network side Flex Shim may receive the plurality of data blocks that have been carried over the leftmost physical connections between shims)], 
wherein data blocks corresponding to a first client flow of the at least one FlexE client flow have a destination over at least one further physical layer connection and contain Ethernet packets and Operation, Administration & Management (OAM) blocks [Garearu, (the data blocks sent over the bonded Ethernet PHYS/network have a destination (flowing in the direction from the FlexE mux to the FlexE demux) to reach the clients at the opposite end of the connection as shown in Figures 1 and 4 and further described in ¶68.  Furthermore, it is noted that ¶61-¶62 teaches wherein FlexE overhead, which comprise OAM fields as disclosed in ¶7, is encoded with the FlexE group blocks as described in Garearu ¶68)]; 
forming at least one further Ethernet packet containing information from at least one of the OAM blocks (Figure 2A depicts that the FlexE datablocks from the clients and OAM are combined into group FlexE data blocks and FlexE overhead blocks to be conveyed from the FlexE mux to the FlexE demux [See Garearu, Fig. 2A and Figures 8-10 (the FlexE packets comprise OAM fields having OAM information of the OAM blocks in the FlexE overhead see Figure 20) and (FlexE datablocks and FlexE Overhead comprising the OAM as payload), also see ¶38 (FlexE clients send Ethernet packets to the 
However, Okada teaches wherein the at least one further Ethernet packet specifying the destination [Okada, ¶67, ¶73-¶74 (wherein the FlexE overhead is part of the flexible Ethernet packet, wherein the FlexE overhead comprising information indicating the destination information for the target client/port)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garearu, indicating Flexible Ethernet system and method of sending data between devices with the teachings of Okada, indicating that the Ethernet overhead is part of the flexible Ethernet packet and comprising information indicating the destination. The resulting benefit of the combination would have been the ability to multiplex Ethernet packets various network devices and segments while ensuring that the packet is delivered to the appropriate endpoint.

Regarding claim 11, Garearu teaches an apparatus for processing Flex Ethernet (FlexE) data, the apparatus comprising a processor and a memory, the memory containing instructions executable by the processing circuitry [Garearu, ¶142 (apparatus comprising non-transitory computer readable medium stored program instructions executed by processors)] such that the apparatus is operable to: receive a plurality of data blocks over at least one physical layer connection, each data block corresponding to one 
form at least one further Ethernet packet containing information from at least one of the OAM blocks (Figure 2A depicts that the the FlexE datablocks from the clients and OAM are combined into group FlexE data blocks and FlexE overhead blocks to be conveyed from the FlexE mux to the FlexE demux [See Garearu, Fig. 2A and Figures 8-10  (the FlexE packets comprise OAM fields having OAM information of the OAM blocks in the FlexE overhead see Figure 20) and (FlexE datablocks and FlexE Overhead comprising the OAM as payload), also see ¶38 (FlexE clients send Ethernet packets to the shim which then muxs the FlexE packets into group FlexE packets for communication over the transport network of bonded PHYs) and ¶80-¶81, wherein the Ethernet packet is disclosed by the Flexible Ethernet blocks being communicated comprising FlexE Overhead or 'O', OAM, as payload]); and provide the at least one further Ethernet packet to a switching node for forwarding to the destination [Garearu, 
However, Okada teaches wherein the at least one further Ethernet packet specifying the destination [Okada, ¶67, ¶73-¶74 (wherein the FlexE overhead is part of the flexible Ethernet packet, wherein the FlexE overhead comprising information indicating the destination information for the target client/port)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garearu, indicating Flexible Ethernet system and method of sending data between devices with the teachings of Okada, indicating that the Ethernet overhead is part of the flexible Ethernet packet and comprising information indicating the destination. The resulting benefit of the combination would have been the ability to multiplex Ethernet packets various network devices and segments while ensuring that the packet is delivered to the appropriate endpoint.

Regarding claim 2, the combination of Garearu, in view of Okada teaches the method of claim 1, further comprising: forming the Ethernet packets from the data blocks corresponding to the first client flow (Garearu, Figs. 1-2A depicts incoming 64 bit data blocks that are received from the clients are encoded as 66 bit blocks, after further processing at the shim/switch, these blocks are later shown in Figure 7 as the being formed into a stream of Flexible Ethernet packets, wherein each FlexE packet is comprised of a group of 20 of the 64 bit blocks that where received from the FlexE clients which have been combined into one data block group and further combined with other data block groups to create a string of 1023 data block groups which are preceded by a FlexE overhead block comprising the OAM); and providing the Ethernet packets to the switching node (the FlexE packets are provided to the 

Regarding claim 12, the combination of Garearu, in view of Okada teaches the apparatus of claim 11, wherein the memory contains instructions executable by the processing circuitry such that the apparatus is operable to: form the Ethernet packets from the data blocks corresponding to the first client flow (Garearu, Figs. 1-2A depicts incoming 64 bit data blocks that are received from the clients are encoded as 66 bit blocks, after further processing at the shim/switch, these blocks are later shown in Figure 7 as the being formed into a stream of Flexible Ethernet packets, wherein each FlexE packet is comprised of a group of 20 of the 64 bit blocks that where received from the FlexE clients which have been combined into one data block group and further combined with other data block groups to create a string of 1023 data block groups which are preceded by a FlexE overhead block comprising the OAM); and provide the Ethernet packets to the switching node (the FlexE packets are provided to the switching nodes/shims in the ingress/egress of the transport network as shown in Figures 3-4 [See Garearu Figures 1-4]). 

Regarding claim 3, the combination of Garearu, in view of Okada teaches the method of claim 1, wherein the at least one further Ethernet packet contains at least one of the data blocks corresponding to the first client flow [See Garearu, Figures 2A and 7-8 (the FlexE packet is comprised of at least one of the 66B data blocks encoded from the 64B data block received from the client)2A (incoming 64B data blocks from clients are encoded to 66B data blocks and grouped into a group data block comprising 20 data blocks which are then combined into a FlexE packet comprising 1023 group data blocks and an FlexE Overhead  as shown in Figures 7-8)]. 



Regarding claim 4, Garearu teaches the method of claim 3, further comprising: forming a plurality of additional Ethernet packets, each containing at least of the one OAM blocks and/or at least one of the data blocks corresponding to the first client flow, the further Ethernet packets specifying the destination; and providing the plurality of additional Ethernet packets to the switching node for forwarding to the destination (Garearu, Figures 7-8 depicts the formation of several FlexE packets wherein the packets are comprised of OAM blocks and data blocks (wherein the OAM is interleaved between every 1023 group blocks) and while it is noted that the blocks are sent to a client destination using the FlexE shims especially when considering the bi-directional client exchange over FlexE network devices of Figure 1), the Garearu reference does explicitly teach wherein the OAM blocks specify a destination.
However, Okada teaches wherein the OAM blocks specify a destination for forwarding by the switching nodes (the demux of the switch is capabile of using the destination information specified in the received OAM blocks of the FlexE overhead to forward the received data to the client accordingly [Okada, ¶67, ¶73-¶74] (wherein the FlexE overhead is part of the flexible ethernet packet, wherein the FlexE overhead comprising information indicating the destination information for the target client/port).


Regarding claim 14, Garearu teaches the apparatus of claim 13, wherein the memory contains instructions executable by the processing circuitry such that the apparatus is operable to: form a plurality of additional Ethernet packets, each containing at least one of the OAM blocks and/or at least one of the data blocks corresponding to the first client flow, the further Ethernet packets specifying the destination; and provide the plurality of additional Ethernet packets to the switching node for forwarding to the destination (Garearu, Figures 7-8 depicts the formation of several FlexE packets wherein the packets are comprised of OAM blocks and data blocks (wherein the OAM is interleaved between every 1023 group blocks) and while it is noted that the blocks are sent to a client destination using the FlexE shims especially when considering the bi-directional client exchange over FlexE network devices of Figure 1), the Garearu reference does explicitly teach wherein the OAM blocks specify a destination.
However, Okada teaches wherein the OAM blocks specify a destination for forwarding by the switching nodes (the demux of the switch is capable of using the destination information specified in the received OAM blocks of the FlexE overhead to forward the received data to the client accordingly [Okada, ¶67])  


Regarding claim 5, the combination of Garearu, in view of Okada teaches the method of claim 1, further comprising encapsulating each one of the data blocks corresponding to the first client flow in the at least one further Ethernet packet or at least one additional Ethernet packet, and providing the at least one additional Ethernet packet to the switching node for forwarding to the destination [Garearu teaches wherein the data blocks are packetized into the FlexE packets and sent between shims left side of figure 4 and then the shims of the right side of figure 4 from a first client to a second client end node the right side of Figure 4 having shims which are responsible for further encapsulating the client flow data blocks into additional FlexE packets to the Demux Shim for transmission to the client as taught by the process of Figures 1-2B which depict the data block encoding and encapsulating into FlexE packets as show in Figure 8]. 

Regarding claim 15, the combination of Garearu, in view of Okada teaches the apparatus of claim 11, wherein the memory contains instructions executable by the processing circuitry such that the apparatus is operable to, for each of the data blocks corresponding to the first client flow, encapsulate each one of the data blocks corresponding to the first client flow in the at least one further Ethernet packet or at least one additional Ethernet packet, and provide the at least one additional Ethernet 

Regarding claim 6, the combination of Garearu, in view of Okada teaches the method of any of the preceding claims claim 1, wherein forming the at least one further Ethernet packet comprises including the at least one of the OAM blocks in payload of the at least one further Ethernet packet [Garearu teaches wherein the data blocks are packetized into the FlexE packets and sent between shims left side of figure 4 and then the shims of the right side of figure 4 from a first client to a second client end node the right side of Figure 4 having shims which are responsible for further encapsulating the client flow data blocks into additional FlexE packets to the Demux Shim for transmission to the client as taught by the process of Figures 1-2B which depict the data block encoding and encapsulating into FlexE packets as show in Figure 8 wherein the encapsulated datablocks are comprised of the 1023 group blocks and FlexE overhead comprising the OAM block (shown as the dark shade block in Figure 8 also see ¶7 of Garearu)]. 

Regarding claim 16, the combination of Garearu, in view of Okada teaches the apparatus of claim 11, wherein the memory contains instructions executable by the processing circuitry such that the apparatus is operable to form the at least one further Ethernet packet by including the at least one of the OAM blocks in payload of the at least one further Ethernet packet [Garearu teaches wherein the data blocks are packetized into the FlexE packets and sent between shims left side of figure 4 and then 

Regarding claim 7, the combination of Garearu, in view of Okada teaches the method of claim 1, wherein the at least one physical connection comprises a first FlexE group, and the at least one further physical connection comprises a second FlexE group (the FlexE shim provides at least one physical connection comprising a first FlexE group as shown in Figure 4 (left side before transport network between the flex shim of the 300G) and at least one further physical connection comprising a second FlexE group as shown in Figure 4 (right side after transport network between the flex shim of the 300G) [See Garearu Figure 4 (this is similar to the disclosure provided within the Applicant's Specification as filed with respect to Applicant's, Specification as filed, Page 7, Lines 4-10)]). 

Regarding claim 17, Garearu, in view of Okada teaches the apparatus of claim 11, wherein the at least one physical connection comprises a first FlexE group, and the at least one further physical connection comprises a second FlexE group (the FlexE shim provides at least one physical connection comprising a first FlexE group as shown in Figure 4 (left side before transport network between the flex shim of the 300G) and at least one further physical connection comprising a second FlexE group as shown in Figure 4 (right side after transport network between the flex shim of the 300G) [See Garearu Figure 4 (this is similar to the disclosure provided within the Applicant's Specification as filed with respect to Applicant's, Specification as filed, Page 7, Lines 4-10)]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LONNIE V SWEET/Primary Examiner, Art Unit 2467